Felton, J.
The Board of Workmen’s Compensation was authorized to find that the employee had not entered upon his duties at the time of his heart attack and that at that time he was not expending any physical energy in the performance of his duties for his employer. In order for an injury to be compensable in a case where disease or physical disability exists, exertion on the part of the employee in the performance of his duties must combine with the disease and its effects and contribute to the resulting condition of the employee. This requirement was found not to exist in this case and the authorized finding is conclusive on this court. The cases cited by the plaintiff in error are not applicable because in most if not all of them an employee received a traumatic injury while he was at work or preparing himself for work or he was engaged in some kind of physical exertion during the performance of his duties which contributed to the injury. The court did not err in affirming the award denying compensation.

Judgment affirmed.


Sutton, C. J., and Worrill, J., concur.